Citation Nr: 1043860	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 
1964, April 1965 to April 1969, and September 1969 to August 
1981. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, which denied service connection for a low back disorder 
based on the lack of new and material evidence.  The Veteran 
submitted additional evidence in support of his claim within one 
year of the rating decision and, therefore, the decision did not 
become final.  38 C.F.R. § 3.156(b) (2010).  An October 2008 
rating decision confirmed and continued the previous denial, and 
the Veteran filed a timely appeal.

In July 2010, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  A transcript of the Veteran's 
hearing has been added to the record.

While the RO apparently reopened the Veteran's claim and denied 
it on the merits in a September 2009 supplemental statement of 
the case, the Board must consider the question of whether new and 
material evidence has been received to reopen the claims because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Although the Board regrets the additional delay, a review of the 
evidence of record indicates that further development is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran's original claims file has apparently been lost or 
misplaced, and efforts were undertaken by the RO to reconstruct 
the claims file.  The reconstructed record suggests that the 
Veteran was finally denied service connection for a back disorder 
sometime prior to 1999.  However, any prior final denial would 
have been located in the missing VA claims file.  Nonetheless, 
the Board will characterize the Veteran's claim in terms of new 
and material evidence until such time as it is determined that 
the Veteran's original claims file or any prior rating decision 
pertaining to a claim for service connection for a back disorder 
is determined to be unavailable and further efforts to locate 
them would be futile.

In September 2009, the Veteran was provided with a VA spinal 
examination.  The examiner diagnosed mild L4-5 and L3-4 central 
spondylostenosis with spondylitic neural foraminal narrowing.  
The examiner concluded that the Veteran suffered from acute back 
pain in service in 1972 and 1973 and noted a lack of diagnosis in 
service.  The examiner then opined that the Veteran's present 
back condition is less likely as not a result of military 
service.  The examiner based that opinion on a lack of evidence 
showing treatment for recurrent back pain between 1981 when the 
Veteran retired from service and 2001, and a lack of objective 
medical evidence that the back pain suffered in 1972 and 1973 was 
of the same etiology as the 2008 magnetic resonance imaging 
findings.

The Board finds that the examiner's opinion is insufficient due 
to the lack of an adequate supporting rationale.  The Veteran's 
claims file has been reconstructed and, although limited copies 
of service medical records have been obtained from the Veteran 
and associated with the claims file, the Veteran's complete 
service medical records are unavailable.  In addition, it is not 
proper to use lack of contemporaneous service treatment records 
as the basis for forming a negative opinion.  the examiner relied 
on the lack of contemporaneous medical records from 1981 to 2001 
in determining that the Veteran's low back condition ws not 
related to his active service.  Mere lack of contemporaneous 
medical records is not, however, fatal to a claim. Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate 
where examiner did not comment on the Veteran's report of in-
service injury and instead relied on the absence of evidence in 
the service records to provide a negative opinion).

Furthermore, any such reliance by the examiner was misplaced as 
the record contradicts the examiner's notation in the examination 
report that there was no care from the Veteran separation from 
service in 1981 to 2001.  The Veteran has provided competent lay 
testimony that he experienced symptoms related to his low back 
following service and that he employed various methods of self-
treatment, including over-the-counter medications and heating 
pads.  

The Veteran is competent as a lay person to provide testimony 
regarding continuity of symptoms and self-treatment.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination that is 
medical in nature and is capable of lay observation).  The 
Veteran is also competent as a person with ostensible medical 
training.  The record shows that the Veteran served as a hospital 
corpsman in the Navy and became a registered nurse after service 
in 1985.  Therefore, his testimony regarding ongoing symptoms and 
self-treatment related to a low back condition between 1981 and 
2001 constitutes competent medical evidence.  Williams v. Brown, 
4 Vet. App. 270 (1993) (opinion of a registered nurse is 
competent medical evidence requiring the Board to provide reasons 
and bases for finding that opinion unpersuasive).  

Finally, although the examiner noted the Veteran's reports of 
back pain in 1972 and 1973 documeted in the service medical 
records, the examiner failed to discuss the Veteran's other two 
reported instances of in-service treatment for low back pain, and 
the Veteran's notation of recurrent back pain at separation in 
1981.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The examiner 
also did not have the opportunity to address the competent 
testimony given by the Veteran's wife at a subsequent hearing 
regarding the Veteran's reports of ongoing low back symptoms 
post-service and his self-treatment of the same.  Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the Board's responsibility to judge the credibility of a 
Veteran's reports of in-service injuries or post-service 
continuity.  The Board is not, however, in a position to 
determine medical facts, and instead must rely on medical experts 
for these opinions.  Smith v. Brown, 8 Vet. App. 546 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the Board finds 
the September 2009 examination and the medical nexus opinion 
offered by the examiner to be insufficient, the Veteran's claim 
must be remanded.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or notify the 
claimant why one cannot be provided).

In addition, the Board finds that remand is necessary because the 
Board is not satisfied that all efforts have been made to locate 
the original VA claims file.  VA is required to make as many 
requests as are necessary to obtain relevant records from a 
federal department or agency. 38 C.F.R. §§ 3.159(c)(1), 
3.159(c)(2) (2010).

The Board notes that the current provisions pertaining to 
locating missing claims files are located in the M21-1MR, Part 
III, Subpart ii, Chapter 4, Section D.  According to the outlined 
procedures, the first step provides for a "missing folder 
search" of the Records Management Center (RMC).  Upon receipt of 
a negative response from the RMC, the second step calls for a 
request for a physical check to be performed by any RO where 
there is reason to believe the folder may be located.  Upon 
negative response from all locations, the folder is to be 
rebuilt.

In July 2007, the Sioux Falls RO contacted the RMC in search of 
the Veteran's claims file.  A response was received that several 
searches of the RMC facility were conducted but that the RMC was 
unable to locate the Veteran's file.  Subsequent to that 
response, no further efforts were made by the RO to locate the 
claims file.  As the Veteran has reported that his initial claim 
for VA benefits originated at the RO in Fargo, North Dakota, the 
Board finds that there is reason to believe that the Veteran's 
claims file may be located at that facility and a request for a 
physical check should be sent to the Fargo RO.
 
Additionally, when a claimant brings the existence of pertinent 
medical records to VA's notice, VA has a duty to assist the 
Veteran in developing his claim by attempting to obtain the 
records.  The record shows that the Veteran has received private 
medical care for his low back disability within the Sanford 
Health System and at the Central Plains Clinic in Sioux Falls, 
South Dakota.  However, the only records from those providers 
associated with the Veteran's claims file appear to have been 
submitted by the Veteran.  Therefore, further efforts should be 
made by the RO to obtain any outstanding private treatment 
records related to treatment for a low back condition.  

Finally, when a Veteran's records have been determined to have 
been destroyed, or are missing, VA has an obligation to search 
for alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this regard, the 
Board notes that a September 2008 RO request for VA records was 
unnecessarily limited to March 1982, and that a January 2009 RO 
request for VA records was similarly limited in time frame as 
well as in requesting records specifically relating to a surgery.  
Therefore, the Board finds that a new request is necessary for 
any and all records of prior VA treatment related to the low 
back.
 
Accordingly, the case is REMANDED for the following action:

1.	Submit a request for a "missing folder 
search" to the Records Management Center.  
If a negative response is received, 
request a physical check for the Veteran's 
claims file from the Fargo RO.  Again, a 
negative response is required and the 
request should include a specific time 
period within which a response is to be 
received.

2.	After obtaining the necessary 
authorization, obtain private treatment 
records from any provider identified by 
the Veteran, to include Sanford Health and 
the Central Plains Clinic.  All reasonable 
attempts should be made to obtain such 
records and all attempts to secure the 
records must be documented in the claims 
folder.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or are unavailable.  
Then, notify the Veteran and associate the 
notice in the record.  

3.	Obtain records of any and all VA 
treatment, including VA examinations at 
the VA facilities in Sioux Falls, South 
Dakota and Fargo, North Dakota.

4.	After completion of the above, schedule 
the Veteran for a new VA examination to 
determine the nature and etiology of any 
low back disorder.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following information:

a.	Diagnose any current low back 
disability.

b.	Is it at least as likely as not (50 
percent or more probability) that any 
low back disability was incurred in 
or is due to or the result of any 
period of the Veteran's active 
service, including treatment for a 
low back disability in 1972 and 1973, 
two other episodes of treatment in 
service, and complaints of back pain 
at separation from service in 1981?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of a low back disability, 
as well as his statements and the 
statements of his wife regarding 
continuity of symptomatology and 
self-treatment post service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

5.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

